                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

KISTCO COMPANY, a Nebraska Corporation
doing business as KISTLER EQUIPMENT
COMPANY;                                                              8:19-CV-482

                       Plaintiff,
                                                            PRELIMINARY INJUNCTION
        vs.

PATRIOT CRANE AND RIGGING, LLC, a
Nebraska Corporation; and JAMES
GLODOWSKI, an individual;

                       Defendants.


       This matter came on for hearing on Plaintiff’s Motion for Preliminary Injunction on the

13th day of November, 2019. Filing 4. Both parties appeared by counsel of record and adduced

evidence. For the reasons set forth herein, the Motion for Preliminary Injunction is granted in part

and denied in part.

                                      I.      BACKGROUND

       The following is a summary of facts alleged in Plaintiff’s Complaint and accompanying

supplement, Filing 1; Filing 10, as well as the evidence submitted at the preliminary injunction

hearing: the affidavit and declaration of Laura McElligott, Filing 16; Filing 32; the declaration of

Jack Tarr, Filing 30, and the declaration of James Glodowksi, Filing 31.

       Plaintiff, Kistco Company, doing business as Kistler Equipment Company (“Kistler”), is

an Omaha-based company that provides design, installation, repair, maintenance, and inspection

services for cranes and hoists. Filing 1 at 2, ¶7. Kistler hired Defendant, James Glodowski, as a

technician in early 2016. Filing 1 at 2, ¶8. Glodowski was responsible for servicing Kistler’s

customers and developing and maintaining a relationship with those customers. Filing 1 at 2, ¶9.



                                                 1
Glodowski was the face of Kistler for many of its customers, and customers contacted him directly

to schedule service calls. Filing 1 at 2, ¶¶7, 10. Glodowski rose through the ranks at Kistler and

became Kistler’s key service-department employee and longest-tenured technician. Filing 1 at 4,

¶¶17, 18. Such longevity and reliability garnered Glodowski greater trust, responsibility, and

access to confidential customer and internal financial information. Filing 1 at 4, ¶¶17, 19.

        As a condition of his employment with Kistler, Glodowski signed a contract agreeing to

three relevant restrictions. The first, entitled “Post-Employment Competition” provided as follows:

        For a period of one (1) year immediately following termination (for any or no
        reason) of employment with Employer, Employee will not seek or accept
        employment with, and will not call on or solicit the business of, or sell to, or service
        (directly or indirectly, on Employee’s own behalf or in association with any other
        individual or entity), any of Employer’s customers with whom Employee did
        business and had personal contact while employed by Employer, except to the
        extent such activities are unrelated to, and not competitive with, the business,
        products and/or services offered or provided by Employer or cannot adversely
        affect Employer’s relationship or volume of business with such customers.
        Employee specifically acknowledges that this restriction is necessary and
        reasonable for the protection of Employer’s customer goodwill, and that it will not
        prevent Employee from being gainfully employed following termination of
        employment with Employer because Employee will be free to engage in any
        occupation, and even to compete with Employer, as long as Employee honors the
        restrictions contained in this paragraph concerning contact with certain of
        Employer’s customers.

Filing 10 at 1; Filing 1 at 3, ¶14.

        Second, the employment contract provided Glodowski would not solicit or hire—on his

own behalf or on behalf of an entity—any of Kistler’s employees with whom he worked for other

employment in competition with Kistler. Filing 1 at 3-4, ¶¶15, 16.

        Lastly, the contract provided Glodowski would never use or disclose any of Kistler’s

private customer, financial, or business information for any purpose other than furthering Kistler’s

business interests. Filing 1 at 5, ¶21.




                                                   2
       The stated purpose of the first two restrictions was to protect Kistler’s customer goodwill,

and those two restrictions were to last for a one-year period following the termination of

Glodowski’s employment with Kistler. Filing at 1 at 3-4, ¶¶14, 15.

       On or about April 10, 2019, Glodowski resigned from his employment with Kistler and

shortly thereafter started working for Defendant, Patriot Crane and Rigging, LLC (“Patriot”), one

of Kistler’s competitors. Filing 1 at 5-6, ¶¶21, 26. Another Kistler technician, Jeremy Bradford,

left his employment at Kistler within a day of Glodowski’s resignation and also began working for

Patriot. Filing 1 at 6, ¶27. Glodowski later told one of Kistler’s employees that he informed Patriot

that he would not go work there unless he could bring Bradford with him. Filing 1 at 6, ¶29.

       A few months after Glodowski resigned, a Kistler technician saw Glodowski at the place

of business of one of its customers, Sioux City Foundry, and Sioux City Foundry stopped making

frequent breakdown calls to Kistler despite previously making such calls several times a month.

Filing 1 at 6-7, ¶¶31-32; Filing 16 at 1. Another Kistler technician saw Glodowski at the place of

business of another customer, Valmont, and a third customer, Airlite Plastics, stopped calling

Kistler for service and will not return phone messages left by Kistler’s employees. Filing 1 at 7,

¶¶33-34; Filing 16 at 2. On October 30, 2019, Kistler Operations Manager Connie Skalka emailed

Superior Industries (“Superior”), a prior customer of Kistler, to offer to schedule their annual hoist

inspections. Filing 1 at 8, ¶38; Filing 16 at 2. Superior responded Patriot and Glodowski had

already performed the inspection. Filing 1 at 8, ¶39. Kistler argues that Glodowski, with support,

encouragement, and/or incentives from Patriot, continues to breach his contract by soliciting

Kistler’s customers and employees and using its confidential information. Filing 1 at 8, ¶40.

       At the preliminary injunction hearing, Kistler offered an affidavit and a declaration from

Laura McElligott, co-owner of Kistler, in addition to its Verified Complaint and a copy of the



                                                  3
employment contract between Kistler and Glodowski. McElligott listed eighty-four Kistler

customers with whom Glodowski did business and had contact during his time with Kistler. Filing

32 at 3-4.

        Defendants submitted the declarations of Jack Tarr and James Glodowski in opposition to

the motion for preliminary injunction. Filing 30; Filing 31. Tarr, Patriot’s Operations and Sales

Manager, averred that the crane-service business has “a limited universe of customers in the

Midwest.” Filing 30 at 1. He further stated that while Glodowski is not responsible for sales at

Patriot, his position as Service Manager “does require him to have contact with the customer in

order to define the scope of work to be performed as well as to timely schedule the work.” Filing

30 at 2. Tarr stated that Superior was the only customer that previously did business with Kistler

who started doing business with Patriot after Glodowski was hired. Filing 30 at 5. Tarr provided a

list of eight customers, including Superior, who hired Patriot because they were unsatisfied with

Kistler. Filing 30 at 5.

        Glodowski’s declaration stated that he has not solicited any of Kistler’s customers on

behalf of Patriot. Filing 31 at 2. He averred the only Kistler customer to start doing business with

Patriot after his hire was Superior and that he did not initiate the contact with Superior. Filing 31

at 3. Glodowski stated, “Superior Industries’ Maintenance Manager, Heath Shalon, contacted me

about services that could be performed by Patriot. . . . Mr. Shalon was unhappy with the services

provided by Kistler and, for that reason, he sought work from Patriot.” Filing 31 at 3.

                                        II.     DISCUSSION

        Kistler’s motion states it seeks a preliminary injunction preventing Glodowski and Patriot

from “directly or indirectly, soliciting, contacting, servicing, contracting with, or accepting

business from customers of Kistler with whom Glodowski did business and had personal contact



                                                 4
while employed by Kistler” for one year. Filing 4 at 2-3. However at the hearing, Kistler modified

its request to only enjoin Patriot from working with prior Kistler customers if Glodowski has direct

contact with the customers or plays a role in recruiting the customers to Patriot. As the Court

understands its modified request, Kistler no longer seeks to enjoin Patriot from doing business

with prior Kistler customers if Glodowski has no involvement with them. Kistler further seeks a

preliminary injunction preventing Patriot and Glodowski “and all persons acting in concert or

active participation with them for a period of two years from the date of the Court’s order from

directly or indirectly using, disclosing, or transmitting” confidential information Glodowski

obtained during his employment at Kistler and preventing Glodowski and Patriot from destroying

any data relevant to Kistler’s claim. Filing 4 at 2-3.

        In deciding a motion for a preliminary injunction, the court must consider “(1) the threat

of irreparable harm to the movant; (2) the state of the balance between this harm and the injury

that granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d

109, 113 (8th Cir. 1981). “A preliminary injunction is an extraordinary remedy . . . .” Roudachevski

v. All-Am. Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011) (citing Watkins, Inc. v. Lewis, 346

F.3d 841, 844 (8th Cir. 2003)). The burden of establishing the propriety of issuing a preliminary

injunction is on the movant. Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir.

1994). The Court will address each of the Dataphase factors in turn.

                                    A. Threat of Irreparable Harm

        First, Kistler must show that it will suffer irreparable harm if the preliminary injunction is

not issued.




                                                   5
         “[I]rreparable harm occurs when a party has no adequate remedy at law, typically because

its injuries cannot be fully compensated through an award of damages.” Grasso Enters., LLC v.

Express Scripts, Inc., 809 F.3d 1033, 1040 (8th Cir. 2016) (quoting Gen Motors Corp. v. Harry

Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009)). This Court has previously recognized that

“[l]oss of intangible assets such as reputation and goodwill can constitute irreparable injury.”

WWP, Inc. v. Wounded Warriors, Inc., 566 F. Supp. 2d 970, 978 (D. Neb. 2008) (alteration in

original) (quoting Med. Shoppe Int’l., Inc. v. S.B.S. Pill Dr., Inc., 336 F.3d 801, 805 (8th Cir.

2003)). Furthermore, the Eighth Circuit has agreed that monetary damages alone can compensate

for harm already incurred, but injunctive relief is appropriate to “protect[] . . . against the loss of

any additional customers due to the illegalities of the defendants.” Overholt Crop Ins. Serv. Co. v.

Travis, 941 F.2d 1361, 1371 (8th Cir. 1991).

         1. Future Solicitation of Kistler Customers

         Kistler has shown a likelihood of irreparable harm due to further loss of customers,

business, and goodwill if Defendants are not enjoined from soliciting additional customers with

whom Glodowski previously worked.1

         “Irreparable harm ‘can be inferred from a trial court’s actual finding of a breach [of a

restrictive covenant] by the defendant.’” Overholt Crop Ins., 941 F.2d at 1371 (quoting Cherne

Indus., Inc. v. Grounds & Assocs., 278 N.W.2d 81, 92 (Minn. 1979)). In his declaration, Glodowski

admits to conduct with respect to Superior which amounts to a breach of the noncompetition

agreement. Glodowski states that while he did not reach out to Heath Shalon at Superior, he




1
 In the materials and the previous stipulation regarding a temporary restraining order (Filing 23), the parties stipulated
for the purposes of the TRO that Glodowski would not “contact for any reason, nor solicit or provide services to”
certain named customers. Filing 23 at 2. The Court does not have sufficient information to determine which customers
should and should not be included in a preliminary injunction in this matter. Thus, the Court will define in detail the
enjoined conduct in terms of categories of customers who share certain characteristics.

                                                            6
accepted a call from Shalon and that Patriot received business from Superior as a result of

Glodowski speaking with Shalon. Filing 31 at 3. This is in direct contravention of the

noncompetition agreement provision which prohibits Glodowski from “sell[ing] to, or servic[ing]”

any Kistler customers with whom he had previous contact. Filing 10 at 1.

       Defendants argue that Glodowski’s contact with Superior was not a breach of the

employment contract because it did not “adversely affect [Kistler]’s relationship or volume of

business with such customers,” which is an exception to the covenant not to compete. Filing 10 at

1. The Court finds this argument unavailing. Superior stopped its relationship with Kistler and

began working with Patriot as a direct consequence of Glodowski’s phone call with Shalon. Thus,

Glodowski’s contact with Superior did adversely affect Kistler’s relationship and volume of

business with Superior.

       Based on Glodowski’s prior breach of the noncompetition agreement, the Court infers a

likelihood of irreparable harm related to Kistler customers Glodowski had previous contact with

and who he might attempt to solicit, sell to, or service in the future, just as he admits doing with

Superior.

       2. Kistler Customers Already Solicited by Glodowski to Patriot

       With respect to the customers with whom Glodowski previously had contact and who are

presently doing business with Glodowski and Patriot, however, Kistler has not shown how it will

suffer new harm or loss without a preliminary injunction. Kistler alleges it believes Glodowski has

already solicited certain Kistler customers and such customers have agreed to hire Patriot for

certain services. Filing 1 at 6-8. Plaintiff requests that this court enjoin “Patriot . . . from . . .

servicing, contracting with, or accepting business from” even those former Kistler clients who

have already chosen to move their business to Patriot. Filing 4 at 2.



                                                  7
       A preliminary injunction is only appropriate where there will be irreparable harm to the

party requesting the equitable relief. See Roudachevski v. All-Am. Care Ctrs., Inc., 648 F.3d 701,

706 (8th Cir. 2011) (“[P]reliminary injunctive relief is improper absent a showing of a threat of

irreparable harm.”). In the event that there are other current customers of Patriot like Superior who

have hired Patriot as a result of Glodowski’s contact or solicitation, such customers have already

made the decision to move their business to Patriot and have presumably already paid or will pay

Patriot for its services. If such situations indeed exist, the parties, through discovery, will be able

to determine how much such customers have paid to Patriot and, combined with other discoverable

information, will be able to calculate the amount of monetary damages which will compensate

Patriot for the harm it has incurred. Given that the loss of such customers has already occurred and

monetary damages can be calculated to compensate Patriot, a preliminary injunction as to such

customers is not appropriate.

       Further, the Court is hesitant to disrupt the businesses of customers who are already doing

business with Patriot. Such customers were not parties to the Kistler–Glodowski employment

contract and should not pay the price for its breach. Restraining the ability of such customers to

obtain maintenance services on a prospective basis could negatively impact their businesses. The

Court is not willing to involve such customers in this dispute in a way that prevents them from

proceeding with their chosen vendor.

       The harm to Kistler’s business from losing those customers who have left Kistler for Patriot

has already occurred; those customers’ business and goodwill have already been lost. Accordingly,

the first Dataphase factor weighs in favor of issuing the preliminary injunction only as it relates

to any additional Kistler customers with whom Glodowski previously worked.

                                 B. Balance of Injury to the Parties



                                                  8
       Second, balancing the threat of harm to Kistler if the preliminary injunction is denied with

the injury to Defendants if it is granted, Kistler has shown this factor also weighs in favor of

issuance of a preliminary injunction. Importantly, Kistler does not seek to enjoin Patriot from

doing business with all Kistler customers. Rather, Kistler’s request, as modified at the preliminary

injunction hearing, is that Patriot be enjoined from working with prior Kistler customers only if

Glodowski has direct contact with the customers or plays a role in recruiting the customers to

Patriot. Kistler admits that Patriot is permitted to contact “the customers whom Patriot was already

servicing” or customers “with whom Glodowski did not do business and have personal contact

while he worked at Kistler.” Filing 6 at 13-14. Thus, the Court concludes that any injury to Patriot

and Glodowski is minimal because it would not affect Patriot’s current business, while the risk of

harm to Kistler, as discussed above, is more serious and involves the risk of loss of significant

business and goodwill. Accordingly, this factor weighs in favor of issuance of the preliminary

injunction.

                              C. Likelihood of Success on the Merits

       Third, the likelihood of Kistler’s success on the merits of its breach-of-contract claim

favors issuance of a preliminary injunction. “In deciding whether to grant a preliminary injunction,

likelihood of success on the merits is most significant.” S.J.W. ex rel. Wilson v. Lee’s Summit R-7

Sch. Dist., 696 F.3d 771, 776 (8th Cir. 2012) (internal quotation marks omitted) (quoting Minn.

Ass’n of Nurse Anesthetists v. Unity Hosp., 59 F.3d 80, 83 (8th Cir. 1995)). A movant need not

prove it is more likely than not to prevail, but “need only show a reasonable probability of success,

that is, a ‘fair chance of prevailing’” on the merits. Kroupa v. Nielsen, 731 F.3d 813, 818 (8th Cir.

2013) (quoting Planned Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8th Cir.




                                                 9
2008) (en banc)). Here, Kistler must demonstrate a likelihood that the covenant not to compete is

valid and that Glodowski breached the agreement.

       1. Validity of the Contract

       In determining whether a noncompetition agreement is valid, Nebraska courts consider

whether the restriction is (1) reasonable in the sense that it is not injurious to the public, (2) not

greater than is reasonably necessary to protect the employer in some legitimate interest, and (3)

not unduly harsh and oppressive on the employee. Aon Consulting, Inc. v. Midlands Fin. Benefits,

Inc., 275 Neb. 642, 653, 748 N.W.2d 626, 638 (2008) (citing Mertz v. Pharmacists Mut. Ins. Co.,

261 Neb. 704, 625 N.W.2d 197 (2001)).

       Kistler has demonstrated for the purpose of the preliminary injunction that the factors

support the validity of the contract. There is no reason to believe the contract is injurious to the

public. To the contrary, Kistler has shown that the covenant not to compete benefited its customers

by giving Glodowski access to information and contacts which enhanced the service Kistler could

provide.

       Second, Kistler has shown that it has a legitimate interest in protecting its customer

goodwill and confidential information. “Where an employee has substantial personal contact with

the employer’s customers, develops goodwill with such customers, and siphons away the goodwill

under circumstances where the goodwill properly belongs to the employer, the employee’s

resultant competition is unfair, and the employer has a legitimate need for protection against the

employee’s competition.” Prof’l Bus. Servs., Co. v. Rosno, 256 Neb. 217, 224, 589 N.W.2d 826,

831 (1999) (citation omitted); see also Am. Sec. Servs., Inc. v. Vodra, 222 Neb. 480, 488, 385

N.W.2d 73, 79 (1982) (quoting 6A A. Corbin, Corbin on Contracts § 1394 at 98 (1962)) (“A




                                                 10
promise to forbear to solicit . . . customers and to deprive the employer of the advantage of that

goodwill is reasonable.”).

       Lastly, the contract is not unduly harsh on Glodowski. The factors Nebraska courts

consider in determining whether a covenant not to compete is unduly harsh include (1) the risk the

employer will lose customers; (2) the extent of participation in retaining customers; (3) the good

faith of the employer; (4) the nature and extent of the business position the employee held; (5) the

employee’s training, health, education, and needs of his or her family; (6) the existence of sources

of general knowledge pertaining to the identity of customers; (7) current conditions of

employment; (8) the necessity of the employee changing his or her occupation or residence; (9)

whether the restraint is necessary to protect a legitimate interest; and (10) the inequality of

bargaining power. See C & L Indus., Inc. v. Kiviranta, 13 Neb. App. 604, 615, 698 N.W.2d 240,

250 (2005) (citing Vodra, 222 Neb. at 490-91, 385 N.W.2d at 80).

       The Court has considered these factors and concludes the contract is not unduly harsh. In

particular, Kistler has shown it is at risk of losing additional customers while also demonstrating

that enjoining Defendants from contacting the relevant Kistler customers will not have a significant

impact on Patriot’s business. Further, it does not appear Glodowski will be excessively harmed by

not being able to contact former Kistler customers; Glodowski has already secured alternative

employment in the same geographic area. The evidence at this stage does not show the contract to

be unduly harsh.

       In total, Kistler has demonstrated at this stage of the proceedings that the covenant not to

compete is likely valid. The Court notes that the Nebraska Supreme Court has recently upheld a

noncompetition agreement with language largely identical to that in the Kistler–Glodowski

employment contract, further bolstering the likelihood the contract at hand is valid and



                                                11
enforceable. See Aon Consulting, 275 Neb. at 645, 748 N.W.2d at 633 (upholding noncompetition

agreement that provided if employee left he would not “directly or indirectly, for a period of two

(2) years after the date of such termination of your employment . . . solicit, sell to, divert, serve,

accept or receive . . . business . . . from any customer or active prospect of” his employer with

which he had contact).

         2. Breach of the Contract

         Kistler has also demonstrated that it would likely be able to prove that Glodowski violated

the covenant not to compete contained in his employment contract. Kistler has shown a likelihood

that Glodowski has conducted business with at least three of his former Kistler customers, in

violation of the express terms of the contract. As stated above, Glodowski admits to violating the

noncompetition agreement with respect to his accepting business from Superior. Filing 31 at 3.

Accordingly, Kistler has shown a likelihood of success on the merits of its breach-of-contract

claim.

                                           D. Public Interest

         Lastly, the public interest weighs in favor of issuing the preliminary injunction. The public

has an interest in seeing voluntarily made contracts upheld and in seeing that parties to such

contracts do not gain an unfair advantage in the marketplace by means of their breach. See Merry

Maids, L.P. v. WWJD Enters., Inc., No. 8:06CV36, 2006 WL 1720487, at *11 (D. Neb. June 20,

2006), modified on reconsideration in part on other grounds, No. 8:06CV36, 2006 WL 2040245

(D. Neb. July 20, 2006) (“The enforcement of a reasonable covenant not to compete serves to

confirm the legitimate expectations of business people who enter into . . . agreements.”); Minn.

Mining & Mfg. Co. v. Rauh Rubber, Inc., 943 F. Supp. 1117, 1134 (D. Minn. 1996) (noting “the

public interest in a competitive marketplace” in assessing whether to issue injunctive relief).



                                                  12
       Considering all the relevant Dataphase factors, the Court concludes Kistler has met its

burden of demonstrating a preliminary injunction is necessary in this case.

                                                E. Bond

       Having determined that a preliminary injunction is warranted, the Court must determine

the amount of security Kistler is required to pay. Under Federal Rule of Civil Procedure 65(c), it

is mandatory that the Court require the plaintiff to post a bond. See Fed. R. Civ. P. 65(c) (“The

court may issue a preliminary injunction or a temporary restraining order only if the movant gives

security in an amount that the court considers proper to pay the costs and damages sustained by

any party found to have been wrongfully enjoined or restrained.” (Emphasis added.)). “However,

the ‘amount of the bond rests within the sound discretion of the trial court . . . .’” Richland/Wilkin

Joint Powers Auth. v. U.S. Army Corps of Eng’rs, 826 F.3d 1030, 1043 (8th Cir. 2016) (quoting

Stockslager v. Carroll Elec. Coop. Corp., 528 F.2d 949, 951 (8th Cir. 1976)). Such “bond is a

security device, not a limit on the damages . . . defendants may obtain . . . if the facts warrant such

an award.” Minn. Mining & Mfg. Co. v. Rauh Rubber, Inc., 130 F.3d 1305, 1309 (8th Cir. 1997).

       The Court determines a minimal bond will suffice in this case. Under the terms of the

preliminary injunction, Patriot is permitted to continue doing business with all of its current

customers and thus does not risk losing substantial revenue or business based solely on one of its

employees being unable to have contact with a limited group of potential clients. Accordingly, the

Court finds a bond in the amount of $500 is appropriate.

                                        III.    CONCLUSION

       The Court concludes Kistler’s Motion for Preliminary Injunction, Filing 4, should be

granted in part and denied in part.

       IT IS ORDERED:



                                                  13
1. James Glodowski is enjoined from calling on, soliciting the business of, selling to,
   servicing, or responding to any inquiries directed to him from those customers of
   Kistler with whom Glodowski had contact during his employment with Kistler and who
   are not presently doing business with Patriot and who have not done business with
   Patriot within the past two (2) years;

2. James Glodowski is enjoined from calling on, soliciting the business of, selling to, or
   servicing those customers of Kistler with whom Glodowski had contact during his
   employment with Kistler who have not used the services of Patriot during the past two
   (2) years, who have agreed to hire Patriot as of the date of this Order but who have not
   yet had Patriot perform any services for them;

3. James Glodowski is enjoined from calling on, soliciting the business of, or responding
   to any inquiries for new business directed to him from any customers of Kistler with
   whom Glodowski had contact during his employment with Kistler, but who were a
   Patriot customer within the past two (2) years. Although Mr. Glodowski may not call
   on, solicit the business of, or respond to any inquiries for new business directed to him
   from any customers within this category, he may be part of the team servicing this
   group of customers.

4. Plaintiff’s Motion for Preliminary Injunction, Filing 4, is denied with respect to any
   customers or categories of customers who do not fit within the described situations or
   categories as outlined in paragraphs 1 through 3 directly above;

5. Defendants and all persons acting in concert or active participation are immediately
   enjoined from directly or indirectly using, disclosing, or transmitting for any purpose
   any Confidential Information obtained by Glodowski during his employment with
   Kistler, including customer contact and preference information and pricing
   information;

6. Defendants are ordered not to allow the destruction, manipulation, or disposition of any
   evidence relevant to Kistler’s claims, including confidential information Glodowski
   obtained from Kistler;

7. This preliminary injunction shall expire on the one-year anniversary date of Mr.
   Glodowski’s resignation from employment from Kistler, which is April 10, 2020,
   without further order of the Court, unless it is terminated earlier or otherwise modified
   by court order.

8. Pursuant to Rule 65(c) and the provisions of this Order, the Court requires Plaintiff to
   post a bond with the Clerk of the Court in the amount of $500.00.


DATED this 14th day of November, 2019.




                                        14
     BY THE COURT:



     _______________________
     Brian C. Buescher
     United States District Judge




15
